Exhibit 10.51

November 5, 2015


Michael J. Fournier
President and Chief Operating Officer of
Willbros Group, Inc.


Re:         Willbros Group, Inc. Management Severance Plan for Executives –
Canada (the "Canadian Plan") and the Willbros Group, Inc. 2010 Management
Severance Plan for Executives (the "US Plan") (collectively the "Plans")


Dear Mr. Fournier:


Reference is made to the Canadian Plan, in which you are a Participant, and to
Sections 6.2 and 6.3.3 thereof, where you have agreed that, without the
Company’s consent or approval, you will not engage or participate in, become
employed by, serve as a director of, or render advisory or consulting services
in connection with, any Competitive Business for a period beginning with the
Effective Date of the Canadian Plan and ending on the one-year anniversary of
your Separation from Service for any reason and Section 6.3.3 prohibits the
solicitation of the purchase or sale of goods, services or combination of goods
and services in respect to the Western Canadian Provinces from established
customers of the Company or a Canadian Affiliate (together, the "Canadian
Non-Competition Covenant"). 


Reference is also made to the US Plan in which you have agreed to be bound by
the post-employment restrictive covenants of Sections 6.2 and 6.3.4 of the US
Plan.  Section 6.2 thereof provides that a Participant will not, without the
Company’s consent or approval, engage or participate in, become employed by,
serve as a director of, or render advisory or consulting services in connection
with, any Competitive Business for a period beginning with the Effective Date of
the US Plan and ending on the one-year anniversary of the Participant’s
Separation from the Service for any reason and Section 6.3.4 prohibits the
solicitation of the purchase or sale of goods, services or combination of goods
and services from established customers of the Company or an Affiliate
(together, the "US Non-Competition Covenant").


Effective as of December 1, 2015, and, subject to your agreement below, in the
event of your voluntary Separation from Service (other than for Good Reason) on
or after December 1, 2018, the Company hereby waives your compliance with the
Canadian Non-Competition Covenant and the US Non-Competition Covenant (the
"Waiver Event"). 


Except with respect to the Waiver Event, the provisions of Sections 6.2 and
6.3.3 of the Canadian Plan and 6.2 and 6.3.4 of the US Plan, as applicable,
shall continue in full force and effect in accordance with the provisions
thereof and the above waiver shall not otherwise impair, constitute a waiver of,
or otherwise affect, amend, modify or change the rights, powers, privileges or
remedies of the Company under such Section in any manner whatsoever.  Nothing
herein shall be construed to waive any other provision of the Plans or to
require any similar or dissimilar waiver to be granted hereafter.


Capitalized terms used in this letter without definition have the meanings
defined in the respective Plans, as applicable.



1



--------------------------------------------------------------------------------



You acknowledge that this letter supersedes the previous letter dated November
14, 2014, with respect to the same subject matter. You consent to the First
Amendment to the Canadian Plan.


If you have any questions regarding this letter, please contact Dennis
Berryhill, HR Director -Enterprise Support.


DATED this 5th day of November, 2015, to be effective as of December 1, 2015.


WILLBROS GROUP, INC.


By:     /s/ Van Welch            
Executive Vice President & Chief
  Financial Officer




Agreed to this 20th day of November, 2015:


/s/ Michael J. Fournier            
Michael J. Fournier

2

